NUMBER 13-06-00612-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

 
 
 
EX PARTE: RICARDO VILLA       
 
 


On appeal from the 319th District Court
of Nueces County, Texas.
 

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Garza and Benavides

Memorandum Opinion by Chief Justice Valdez

	Appellant, Ricardo Villa, filed a pre-trial application for a writ of habeas corpus
seeking the reconsideration of a pre-trial bond condition.  The trial court denied his request,
and this appeal ensued.  Just a few months after we received appellant's brief, he was
found guilty of the charges he was indicted for, namely, aggravated sexual assault of a
child. (1)
 See Tex. Penal Code Ann. § 22.021 (Vernon Supp. 2007).  Because appellant has
now been convicted, any issues regarding the pre-trial bond conditions set by the trial court
are rendered moot.  See Oldham v. State, 5 S.W.3d 840, 846 (Tex. App.-Houston [14th
Dist.] 1999, pet. ref'd) (recognizing that the appellant's subsequent conviction rendered
moot any issues concerning pre-trial bond); see also Ex parte Hodges, No. 2-02-429-CR,
2003 Tex. App. LEXIS 4999, at **1-2 (Tex. App.-Fort Worth June 12, 2003, no pet.) (mem.
op., not designated for publication) (same).  
	Accordingly, this appeal is dismissed as moot.  See Tex. R. App. P. 43.2(f).   
 
  
 ROGELIO VALDEZ
							Chief Justice

Do not publish.  
Tex. R. App. P. 47.2(b).
Memorandum Opinion delivered and 
filed this the 31st day of July, 2008. 





1.   Appellant's appeal concerning his aggravated sexual assault of a child conviction is currently
pending in this Court.